Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 1 of 18 Page ID #:244



      Benjamin Taylor (SBN: 240636)
  1   btaylor@taylorlawfirmpc.com
      THE LAW OFFICES OF BENJAMIN TAYLOR
  2   A Professional Corporation
      1880 Century Park East, Suite 714
  3   Los Angeles, CA 90067
      Telephone: (310) 201 – 7600
  4   Facsimile: (310) 201 – 7601
  5
      Amiad Kushner (pro hac vice)
      Akushner@seidenlegal.com
  6
      Jake Nachmani (pro hac vice)
      jnachmani@seidenlegal.com
      Seiden Law Group, LLPth
  7   469 Seventh Avenue, 5 Fl.
      New York, NY 10018
  8   Telephone: (646) 766 – 1914
      Facsimile: (646) 304 – 5277
  9

 10   Attorneys for Plaintiff/Counter-Defendant,
      Hong Liu
 11
                         UNITED STATES DISTRICT COURT FOR
 12
                       THE CENTRAL DISTRICT OF CALIFORNIA
 13
                                     WESTERN DIVISION
 14

 15   HONG LIU,                             Case No: 2:20-cv-08035-SVW-JPR
                   Plaintiff,
 16                                         REPLY MEMORANDUM IN
                          v.                SUPPORT OF PLAINTIFF HONG
 17                                         LIU’S MOTION TO DISMISS
 18   FARADAY&FUTURE INC.,                  DEFENDANT FARADAY’S FIRST
      SMART KING LTD., JIAWEI               AND FOURTH COUNTERCLAIM
 19   WANG, and CHAOYING DENG               AND STRIKE DEFENDANT
                                            FARADAY’S AND DEFENDANT
 20
                   Defendants.              SMART KING’S SECOND
                                            AFFIRMATIVE DEFENSE
 21

 22   FARADAY&FUTURE INC.,                  Complaint filed on:
                                            January 3, 2020
 23
                   Counterclaimant,
                                            Counterclaim filed on:
 24                                         November 19, 2020
                          v.
 25   HONG LIU,
                                            JUDGE:    Hon. Stephen V. Wilson
 26                Counter-Defendant.       DATE:     February 8, 2021
                                            TIME:     1:30 p.m.
 27                                         CTRM:     10A
 28
                                               -i-
                          REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 2 of 18 Page ID #:245



                                                 TABLE OF CONTENTS
  1

  2   PRELIMINARY STATEMENT .................................................................................... 1
  3
      ARGUMENT .................................................................................................................. 3
  4

  5
         I. FRAUDULENT INDUCEMENT IS NOT ADEQUATELY ALLEGED ......... 3
  6

  7
            A. The Counterclaim Fails To Identify A False Statement .............................. 3

  8
            B. The Counterclaim’s Allegations Are Fatally Vague.................................... 4
  9

 10
            C. The Alleged Misrepresentations Are Inactionable ...................................... 7

 11
            D. The Counterclaim Fails To Adequately Allege Fraudulent Intent .............. 9
 12

 13
         II. RESCISSION IS NOT ADEQUATELY ALLEGED ................................... 11

 14
         III. THE AFFIRMATIVE DEFENSE SHOULD BE STRICKEN...................... 11
 15

 16
         IV. THE NACHMANI DECLARATION DOES NOT VIOLATE L.R. 7-7 ...... 12

 17
      CONCLUSION ............................................................................................................. 12
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                                  -ii-
                                   REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 3 of 18 Page ID #:246



                                             TABLE OF AUTHORITIES
  1
      Cases
  2

  3   Aldana v. Bank of Am., N.A.,
        2014 WL 12577145 (C.D. Cal. May 2, 2014) ............................................................ 9
  4

  5   Anthony v. Iron Mountain, Inc.,
       2020 WL 5793449 (C.D. Cal. Sept. 25, 2020) ............................................................ 9
  6

  7   Buckley v. BMW N. Am., 2020 WL 3802905 (C.D. Cal. Mar. 9, 2020) ......................... 5
  8
      Cahn v. Oversee.net, 2011 WL 13220410 (C.D. Cal. Aug. 25, 2011) ........................... 8
  9
      Countrywide Home Loans, Inc. v. U.S. ex rel. I.R.S.,
 10
       2005 WL 1355440 (E.D. Cal. Apr. 29, 2005) ............................................................. 6
 11
      David Rovinsky LLC v. Peter Marco, LLC,
 12
       2020 WL 5645792 (C.D. Cal. Sept. 21, 2020) ............................................................ 7
 13
      Depot, Inc. v. Caring for Montanans, Inc., 915 F.3d 643 (9th Cir. 2019) ................. 4, 5
 14

 15   Eberz v. CitiMortgage, Inc., 2012 WL 12897373 (C.D. Cal. Sept. 12, 2012) .............. 9
 16
      Gross v. Symantec Corp., 2012 WL 311615 (N.D. Cal. July 31, 2012) ........................ 4
 17
      Howe v. Target Corp., 2020 WL 5630273 (S.D. Cal. Sept. 21, 2020) ........................ 12
 18

 19   Hsu v. OZ Optics Ltd., 211 F.R.D. 615 (N.D. Cal. 2002) .............................................. 9
 20
      Izsak v. Wells Fargo Bank, N.A.,
 21     2014 WL 1478711 (N.D. Cal. Apr. 14, 2014) ............................................................ 6
 22
      James River Ins. Co. v. Andrade & Associates,
 23     2010 WL 11595834 (C.D. Cal. Oct. 26, 2010) ..................................................... 4, 11
 24
      Jenkins v. Commonwealth Land Title Ins. Co.,
 25   95 F.3d 791 (9th Cir. 1996) ............................................................................................ 9
 26
      Juice Roll-Upz, Inc. v. Liquid Guys Distributions, Inc.,
 27     2018 WL 6118606 (C.D. Cal. Aug. 2, 2018) ........................................................ 8, 10
 28
                                                                -iii-
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 4 of 18 Page ID #:247



      Kennerly v. Gherini, 993 F.2d 883 (9th Cir. 1993) ........................................................ 6
  1

  2   Kentwool Co. v. NetSuite Inc,
       2015 WL 693552 (N.D. Cal. Feb. 18, 2015)............................................................... 6
  3

  4   Kulesa v. PC Cleaner, Inc.,
  5
       2012 WL 12886844 (C.D. Cal. Oct. 12, 2012) ....................................................... 4, 5

  6   Omidi v. Wal-Mart Stores, Inc.,
  7
       2020 WL 1332594 (S.D. Cal. Mar. 23, 2020)............................................................. 7

  8   Perkowski v. Belvill,
  9
        2020 WL 3891674 (C.D. Cal. Mar. 2, 2020) .................................................... 8, 9, 10

 10   Pom Wonderful, LLC v. Starbuzz Tobacco, Inc.,
 11
       2011 WL 13225094 (C.D. Cal. June 6, 2011) ............................................................ 6

 12   Sherwin-Williams Co. v. Courtesy Oldsmobile- Cadillac, Inc.,
 13
        2016 WL 615335 (E.D. Cal. Feb. 16, 2016) ............................................................. 12

 14   Shinde v. Nithyananda Found.,
 15
        2015 WL 12732434 (C.D. Cal. Feb. 23, 2015) ........................................................... 6

 16   Shroyer v. New Cingular Wireless Servs., Inc.,
 17
        622 F.3d 1035 (9th Cir. 2010) ..................................................................................... 5

 18   StreamCast Networks, Inc. v. IBIS LLC,
 19     2006 WL 5720345 (C.D. Cal. May 2, 2006) ............................................................ 10

 20   Strome v. DBMK Enterprises, Inc.,
 21     2014 WL 4437777 (N.D. Cal. Sept. 9, 2014) ............................................................. 9

 22   Tiger Bay Vill. Corp. v. Chen,
 23     2016 WL 2595994 (C.D. Cal. May 5, 2016) ............................................................ 10

 24
      Rules
 25
      Rule 8 of the Federal Rules of Civil Procedure ............................................................ 11
 26
      Rule 9(b) of the Federal Rules of Civil Procedure ................................................ passim
 27
      Local Rule 7-7 of the Central District of California ..................................................... 12
 28
                                                               -iv-
                                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 5 of 18 Page ID #:248




  1                                 PRELIMINARY STATEMENT
  2          FF’s Counterclaim fails to adequately allege its causes of action for fraudulent
  3   inducement and rescission under black letter California and Ninth Circuit law and Rule
  4   9(b), and nothing in FF and Smart King’s Opposition Brief provides a basis for the
  5   Court to deny dismissal.1 First, FF does not adequately respond to Plaintiff’s argument
  6   that its Counterclaim fails to specifically identify which of the statements alleged to
  7   have been made by Mr. Liu were false and why. Rather than specifically designate the
  8   alleged false statements and set forth why each is false, FF, without citation to any
  9   applicable case law, resorts to block-quote, copy-paste recycling in chart form of what
 10   was pled in the Counterlcaim, providing Mr. Liu with insufficient notice of the claims
 11   against which he must defend himself. Additionally, FF’s Answer contradicts its
 12   Counterclaim, rendering FF’s core allegations implausible and inadequately pled.
 13          Second, the Counterclaim’s allegations are fatally vague and indefinite. Again
 14   citing no case law, FF maintains it has adequately set forth the specific content of the
 15   purported misrepresentations, despite the fact that each and every alleged misstatement
 16   amounts to FF’s vaguely paraphrasing or impressionistically summarizing what
 17   Plaintiff purportedly said. This is not enough; Rule 9(b) requires FF to allege what was
 18   actually said. Moreover, FF maintains it has sufficiently set forth the “when” of the
 19   alleged misconduct. However, the Counterclaim fails to provide a single date as to the
 20   issuance of any misstatement, fails to set forth any other reasonably definite indicia as
 21   to when the misstatements were made, and improperly relies on allegations from other
 22   pleadings, including Plaintiff’s Complaint, to buttress its lacking allegations.
 23
      1
 24     All capitalized terms not otherwise defined herein shall have the same meanings ascribed to them in
      the Complaint (ECF 1), Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion to
 25   Dismiss (ECF 25), and Plaintiff’s Memorandum of Law in Support of its Motion to Dismiss Faraday’s
      Counterclaims (ECF 74-1) (“Liu Br.” or “Opening Brief”). “¶__” are references to paragraphs in the
 26
      Complaint. “CC ¶__” are references to the paragraphs in Faraday’s Counterclaim (ECF 72). “Answer
 27   ¶__” are references to the paragraphs in Faraday’s Answer (ECF 68) (“Answer”). References to
      “Nachmani Decl.” are to the Declaration of Jake Nachmani and the exhibit attached thereto. Unless
 28   otherwise noted, all emphasis is added, and all internal quotations and citations are omitted.
                                                       -1-
                             REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 6 of 18 Page ID #:249




  1         Third, to the extent FF alleges purported misrepresentations, those
  2   misrepresentations are inactionable. Citing no applicable caselaw for the third time, FF
  3   maintains that the statements Plaintiff purportedly made concerning the legal and
  4   financial tasks he would perform in the future for FF, the corporate goals he would help
  5   the Company achieve in the future, and the value he would bring to the Company as
  6   FF’s future General Counsel, give rise to its claim of fraudulent inducement. Not so.
  7   These statements are quintessential promises of future performance whose falsity
  8   cannot be pled under the Counterclaim’s theory of falsity. As to the remaining
  9   purported misrepresentations, those concerning Mr. Liu’s professional experience and
 10   expertise, the Counterclaim fails to provide sufficient allegations to demonstrate their
 11   falsity. Moreover, these statements are demonstrably true and accordingly cannot form
 12   the basis of FF’s fraudulent inducement counterclaim.
 13         Fourth, the Counterclaim fails to adequately allege fraudulent intent.          FF
 14   maintains that when Plaintiff made the alleged promises to perform in the future as FF’s
 15   General Counsel, he did so knowing those promises were false and with no intention to
 16   make good on those promises.        However, those allegations are not pled in the
 17   Counterclaim; FF improperly raises them for the first time in its Opposition Brief, and,
 18   accordingly, they should be disregarded.         Moreover, those allegations amount to
 19   nothing more than allegations of nonperformance and conclusory recitals of fraudulent
 20   intent – and those allegations, individually and taken together, cannot give rise to Mr.
 21   Liu’s fraudulent state of mind under guiding precedent from this District.
 22         As to FF’s rescission counterclaim and FF and Smart King’s fraudulent
 23   inducement affirmative defense, FF and Smart King raise a host of meritless arguments
 24   suggesting that their allegations should survive dismissal. This District’s precedent and
 25   Rule 9(b) dictate otherwise.
 26         Based on the arguments set forth herein and in Plaintiff’s Opening Brief, the
 27   Court should dismiss FF’s counterclaims for fraudulent inducement and rescission and
 28   strike FF and Smart King’s affirmative defense of fraudulent inducement.
                                                 -2-
                           REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 7 of 18 Page ID #:250




  1                                         ARGUMENT
  2   I.     FRAUDULENT INDUCEMENT IS NOT ADEQUATELY ALLEGED
  3          FF’s Opposition Brief has no answer to the fact that FF’s Counterclaim fails to
  4   adequately allege a claim for fraudulent inducement. For the reasons set forth below,
  5   FF’s counterclaim for fraudulent ind ucement should be dismissed.
  6        A. The Counterclaim Fails To Identify A False Statement
  7          FF’s Opposition brief does not cure the Counterclaim’s fundamental Rule 9(b)
  8   pleading defect that it fails to identify any actionable false statements and any colorable
  9   theory of falsity. Nevertheless, FF maintains as follows:
 10
                      FF specifically alleges that Liu’s representations regarding his
 11                   capabilities, skills, and experience were false. The
                      misrepresentations include both written and verbal communications
 12
                      based on Liu’s curriculum vitae and meetings during the hiring
 13                   process, providing content concerning the specific matter of Liu’s
                      purported qualifications and capabilities.
 14
      FF. Br. at 6.
 15
             FF then goes on to provide a multi-page table reflecting what Mr. Liu purportedly
 16
      represented about his professional experience and how those statements are rendered
 17
      false – not because those statements were false when made – but based on what Mr. Liu
 18
      “instead delivered” in the future. See FF. Br. at 6-9. This is insufficient.
 19
             First, FF’s response does not clarify which part or parts of the purported
 20
      representations were false when made. For example, is Faraday alleging that what was
 21
      listed on Mr. Liu’s CV was false, or that he did not represent clients in various categories
 22
      of transactions, or that he did not have business connections, that he did not “promise
 23
      to help with FF’s ongoing litigation,” or that he did not promise to “manage outside
 24
      counsel?” Under Rule 9(b), which requires fraud to be pled with particularity, Mr. Liu
 25
      should not have to guess.
 26
             Second, the Counterclaim fails to set forth why “Liu’s representations regarding
 27
      his capabilities, skills, and experience were false.” FF. Br. at 6. For example, it remains
 28
                                                  -3-
                             REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 8 of 18 Page ID #:251




  1   unclear if FF is alleging any of the following: (i) that Mr. Liu did not have the experience
  2   he represented to have had; (ii) that he did not have expertise he represented to have
  3   had; (iii) that he did not have the clients – or business relationships – he represented to
  4   have had; (iv) that he could not perform as General Counsel in accordance with his
  5   experience and expertise; and (v) that he could not leverage his business relationships
  6   to FF’s advantage. As such, FF’s counterclaim is inadequately pled. See Liu Br. at 11.
  7         Third, FF has no reasonable response to the fact that FF’s contradictory
  8   allegations in its Answer render the Counterclaim’s allegations implausible on their
  9   face. See Liu Br. at 13-14; James River Ins. Co. v. Andrade & Associates, 2010 WL
 10   11595834, at *4, n.1 (C.D. Cal. Oct. 26, 2010) (dismissing counterclaim where
 11   “statement in one portion of the pleadings [defendant’s answer]” contradicted
 12   “statements in another portion of the pleadings [defendant’s counterclaim] …
 13   render[ing] implausible several of [defendant’s] allegations in the [counterclaim].”).
 14      B. The Counterclaim’s Allegations Are Fatally Vague
 15         For at least two reasons, FF fails to adequately respond to the fact that its
 16   Counterclaim does not satisfy the specificity requirement of Rule 9(b). First, it is black
 17   letter law that when pleading an alleged misrepresentation, the pleader must set forth
 18   the “details” of the purported misrepresentation, including its “specific content.” Depot,
 19   Inc. v. Caring for Montanans, Inc., 915 F.3d 643, 668 (9th Cir. 2019); see Liu Br. at
 20   15-16 (citing cases requiring the specific content of an alleged misrepresentation be
 21   plead). To survive dismissal in this District, a pleading must allege what was “actually
 22   said,” and “paraphrasing” a false statement is insufficient. Kulesa v. PC Cleaner, Inc.,
 23   2012 WL 12886844, at *5 (C.D. Cal. Oct. 12, 2012); see also Gross v. Symantec Corp.,
 24   2012 WL 3116158, at *4 (N.D. Cal. July 31, 2012) (dismissing fraud allegations where
 25   complaint did not allege what was “actually said;” paraphrased allegations of oral
 26   statements were “too vague and impressionistic” to satisfy Rule 9(b)).
 27         FF shirks this basic pleading requirement and fails to address that every alleged
 28   misrepresentation amounts to nothing more than FF’s impermissibly paraphrasing or
                                                  -4-
                           REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 9 of 18 Page ID #:252




  1   summarizing what Mr. Liu supposedly stated. Instead, FF recycles these alleged
  2   statements in chart-form, conclusorily maintaining that these allegations contain the
  3   required “specific content” of what Mr. Liu supposedly represented. FF Br. at 9 n. 1.
  4   And yet FF cites to no caselaw for this dubious proposition. Nonetheless, these
  5   allegations are insufficient.2
  6         Second, Rule 9(b) requires that a pleading specifically set forth when an alleged
  7   misrepresentation was made. See Depot, Inc., 915 F.3d at 668 (dismissing complaint
  8   on specificity grounds where plaintiff did not plead “when defendants made [the alleged
  9   false statements]).” Specificity requires allegations designating a “relatively definite
 10   time frame,” identifiable by discrete events for when a misrepresentation was made.
 11   Shroyer v. New Cingular Wireless Servs., Inc., 622 F.3d 1035, 1042 (9th Cir. 2010).
 12         FF maintains that it has set forth the specific time of when Mr. Liu made the
 13   purported misrepresentations because the Counterclaim alleges that those statements
 14   were made during “the interview process.” FF Br. at 9, 10. FF is wrong.
 15         As a preliminary matter, the Counterclaim fails to provide a single date – year,
 16   month, day, or even season – for any alleged misrepresentation.                       Indeed, the
 17   Counterclaim provides no “relatively definite time frame” or any indicia at all for when
 18   this “interview process” supposedly occurred. See, e.g., CC ¶6 (“In a meeting with FF’s
 19   then president …”); CC ¶7 (“Liu represented that …”); CC ¶8 (“Liu submitted that …”);
 20   CC ¶12 (“During Jia’s first meeting with Liu …”); CC ¶13 (“Liu affirmed that …”);
 21   CC ¶14 (“Liu represented that …”). Such vague alllegations concerning an undefinied
 22   period of time are insufficient under Rule 9(b). See Depot, Inc., 915 F.3d at 668
 23   (allegations that misstatements were made “[i]n the course of marketing” were
 24   insufficiently vague as to timing); Buckley v. BMW N. Am., 2020 WL 3802905, at *12
 25   (C.D. Cal. Mar. 9, 2020) (failing to provide a date range for the purported misstatements
 26
      As FF correctly notes, “In Kulesa, the Court dismissed plaintiff’s fraud claim where she paraphrased
      2

 27 statements that she purportedly saw on defendant’s website and its software. 2012 WL 12886844, at
    *4.” FF Br. at 9 n. 1. The Court should do the same as to any purported misrepresentations that FF
 28 sets forth by paraphrasing which are supposedly drawn from Mr. Liu’s CV or other documents.
                                                      -5-
                             REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 10 of 18 Page ID #:253




   1   warranted dismissal); Shinde v. Nithyananda Found., 2015 WL 12732434, at *7 (C.D.
   2   Cal. Feb. 23, 2015) (allegations were too general under Rule 9(b) where plaintiff
   3   “fail[ed] to narrow down the time of any misrepresentation to any unit less than a
   4   calendar year”); Kentwool Co. v. NetSuite Inc, 2015 WL 693552, at *7 (N.D. Cal. Feb.
   5   18, 2015) (allegations that false statements were made “during the implementation
   6   process” were insufficiently vague).3
   7          Moreover, FF improperly attempts to bootstrap the Counterclaim’s “when”
   8   allegations with allegations from its Answer and Plaintiff’s Complaint. See FF. Br. at
   9   10. This attempt fails. Notwithstanding that FF is wrong to assume that the underlying
  10   events alleged in the Complaint are the same as those in the Counterclaim such that Mr.
  11   Liu would be on notice of the the claims against him, on a motion to dismiss, a district
  12   court’s review “is limited to the contents of [the] counter-claim.” Kennerly v. Gherini,
  13   993 F.2d 883 (9th Cir. 1993); see also Pom Wonderful, LLC v. Starbuzz Tobacco, Inc.,
  14   2011 WL 13225094, at *2 (C.D. Cal. June 6, 2011) (refusing to incorporate allegations
  15   from document extrinsic to counterclaim; noting that a court’s review “is limited to the
  16   sufficiency of the counterclaim allegations.”); Countrywide Home Loans, Inc. v. U.S.
  17   ex rel. I.R.S., 2005 WL 1355440, at *9 (E.D. Cal. Apr. 29, 2005) (dismissing
  18   counterclaim because allegations necessary to establish defense, while potentially set
  19   forth in other documents, were not independently set forth in counterclaim and, on a
  20   motion to dismiss, “the court may not consider any materials outside the pleadings.”).
  21          And finally, even if FF could incorporate by reference allegations from its
  22   Answer and Plaintiff’s Complaint to provide additional specificity to its defective
  23   “when” allegations (it cannot), the “four-and-a-half” month period during which the
  24   alleged misrepresentations were supposedly made (FF Br. at 10) – that FF announces
  25   for the first time in its Opposition Brief – is still too indefinite to satisfy Rule 9(b). See
  26
       FF’s reliance on Izsak v. Wells Fargo Bank, N.A., 2014 WL 1478711 (N.D. Cal. Apr. 14, 2014) is
       3

  27 unavailing. There, the one-month period (“June 2011”) during which the alleged misconduct took
     place is far more definite than the undefined “interviewing process” alleged by FF and far shorter than
  28 the “four-and-a-half” month period which FF sets forth in its Opposition Brief. See id. at *3.
                                                        -6-
                              REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 11 of 18 Page ID #:254




   1   Omidi v. Wal-Mart Stores, Inc., 2020 WL 1332594, at *5 (S.D. Cal. Mar. 23, 2020)
   2   (allegations that plaintiffs saw alleged misrepresentations “in June and July 2012” were
   3   “too imprecise”; Rule 9(b) required plaintiffs to “narrow the range of dates” to a more
   4   reasonable and defined period of time); David Rovinsky LLC v. Peter Marco, LLC, 2020
   5   WL 5645792, at *7 (C.D. Cal. Sept. 21, 2020) (alleging that misstatements were made
   6   over a two-and-a-half month period between “[f]rom the period 10-29-2019 - 1-7-
   7   2020,” was insufficiently vague as to timing).
   8      C. The Alleged Misrepresentations Are Inactionable
   9         FF maintains that the alleged misrepresentations are not promises of future
  10   performance but rather misrepresentations concerning Plaintiff’s “skills, business
  11   acumen, and the connections necessary for the roles he obtained with FF.” FF Br. at
  12   13. FF’s theory of falsity – as FF explains it in its Opposition Brief – contradicts its
  13   position. For example, FF identifies the following purportedly false statements:
  14
                 • “Liu represented he could be FF’s Global Chief Administrative
  15               Officer and General Counsel who would guide FF toward financial
  16
                   stability and an IPO.” CC ¶6;

  17             • “Liu affirmed that he could fill all of those roles [of the GC] and
  18               possessed the requisite experience to do so.” CC ¶13;

  19             • “Liu had also promised to help with FF’s on-going litigation, as
  20               would be expected of general counsel, yet failed to do that as well.”
                   CC ¶29;
  21

  22             • “Although Liu had represented to FF during the interview process
                   that he would manage outside counsel and provide substantive
  23
                   guidance to help manage FF’s legal exposure …” CC ¶31; and
  24
                 • Liu promised to “provide tremendous assistance to FF’s
  25
                   development.” CC ¶14.
  26

  27
             These are inactionable promises of future performance, not actionable

  28
       misrepresentations of existing fact. Indeed, FF fails to cite to a single relevant authority
                                                   -7-
                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 12 of 18 Page ID #:255




   1   where such promises to perform in the future are held actionable. They are not. See
   2   Cahn v. Oversee.net, 2011 WL 13220410, at *6 (C.D. Cal. Aug. 25, 2011) (dismissing
   3   fraud claim because alleged statements concerned “future contractual performance”).
   4         Furthermore, FF’s theory of falsity cannot serve as a legitimate basis for a claim
   5   against Plaintiff. For example, FF stakes the entirety of its fraudulent inducement claim
   6   on the proposition that Mr. Liu fraudulently induced FF because “He was unable to
   7   perform in almost every area of his purported expertise and did not possess the requisite
   8   legal skills to oversee the company’s legal needs, let alone the business, finance, and
   9   legal acumen needed to take FF to an IPO.” CC ¶7. Such a theory fails, as it is black
  10   letter California law that “nonperformance of a promise does not suffice to show the
  11   falsity of the promise.” Perkowski v. Belvill, 2020 WL 3891674, at *3 (C.D. Cal. Mar.
  12   2, 2020) (dismissing promissory fraud claim because complaint did not allege specific
  13   facts demonstrating falsity other than nonperformance and conclusory allegations of an
  14   intent not to perform) Juice Roll-Upz, Inc. v. Liquid Guys Distributions, Inc., 2018 WL
  15   6118606, at *5 (C.D. Cal. Aug. 2, 2018) (same).
  16         Moreover, as to the alleged statements concerning Plaintiff’s prior professional
  17   experience and expertise (see, e.g., CC ¶¶7, 9-11), the Counterclaim fails to plausibly
  18   allege that these statements are false. It is implausible for FF to seriously maintain that,
  19   for example, Mr. Liu did not serve as “General Counsel and Director-General of the
  20   China Securities Regulatory Commission” and acquired significant professional
  21   experience therefrom (CC ¶7), that while serving as a partner at Mayer Brown, Mr. Liu
  22   did not represent clients in “major categories of transactions” (CC ¶10), or that he did
  23   not serve “as managing director at two large investment banks” (CC ¶11) – and that
  24   these statements are false because Mr. Liu purportedly did not perform on the job. FF’s
  25   theory of falsity is untethered to what Mr. Liu purportedly said, rendering these
  26   statements inactionable. See Eberz v. CitiMortgage, Inc., 2012 WL 12897373, at *4
  27   (C.D. Cal. Sept. 12, 2012) (Wilson, J.) (dismissed where allegation that defendants had
  28   “no intention of performing [prior promises]” did not sufficiently set forth theory of
                                                   -8-
                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 13 of 18 Page ID #:256




   1   falsity). Furthermore, these statements cannot give rise to FF’s fraudulent inducement
   2   counterclaim as they are demonstrabily not false. See Jenkins v. Commonwealth Land
   3   Title Ins. Co., 95 F.3d 791, 796 (9th Cir. 1996) noting that where a “representation
   4   is not false,” it is “therefore not fraudulent.”).
   5      D. The Counterclaim Fails To Adequately Allege Fraudulent Intent
   6          For fraudulent intent to be adequately pled, “specific factual allegations” of the
   7   speaker’s state of mind must be set forth. Anthony v. Iron Mountain, Inc., 2020 WL
   8   5793449, at *12 (C.D. Cal. Sept. 25, 2020).          Allegations of “underlying facts”
   9   concerning the speaker’s fraudulent intent are required. Perkowski, 2020 WL 3891674
  10   at *3; see also Hsu v. OZ Optics Ltd., 211 F.R.D. 615, 620 (N.D. Cal. 2002) (to establish
  11   fraudulent intent, a pleading “must point to facts which show that defendant harbored
  12   an intention not to be bound by terms of the contract at formation.”).
  13          FF maintains that the Counterclaim sufficiently alleges Plaintiff’s fraudulent
  14   intent because “Liu intentionally misrepresented his credentials, experience, and
  15   connections to fraudulently induce FF to hire him” and that Liu knew those
  16   representations were false based on his subsequent purported nonperformance on the
  17   job. See FF Br. at 20-21. Such allegations fail.
  18          As a preliminary matter, FF never specifically pleads that at the time Mr. Liu
  19   made the alleged misrepresentations he “knew” he would be unable to perform in
  20   accordance with those representations or that he had no intention of making good on
  21   those promises. These are arguments raised by FF for the first time in its Opposition
  22   Brief and accordingly should be disregarded. See Strome v. DBMK Enterprises, Inc.,
  23   2014 WL 4437777, at *4 (N.D. Cal. Sept. 9, 2014) (argument raised for the first time
  24   in opposition to motion to dismiss “effectively represent[ed] a sub rosa attempt to
  25   amend the [complaint]) and would not be considered); Aldana v. Bank of Am., N.A.,
  26   2014 WL 12577145, at *4 (C.D. Cal. May 2, 2014) (refusing to consider theory of
  27

  28
                                                     -9-
                             REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 14 of 18 Page ID #:257




   1   falsity because it was “improperly alleged in [defendant’s] Opposition and [] not based
   2   on any facts contained in the Complaint.”).
   3          Moreover, even if the Court were to consider these new allegations, which it
   4   should not, FF fails to allege a single specific underlying factual allegation concerning
   5   Plaintiff’s purported fraudulent intent. Instead, the entirety of FF’s intent allegations
   6   amounts to allegations of nonperformance lumped with boilerplate recitations of Mr.
   7   Liu’s supposed intent to defraud. Such vague and conclusory allegations fail to comply
   8   with Rule 9(b). See Perkowski, 2020 WL 3891674 at *3 (finding no fraudulent intent
   9   because all that was pled was conclusory allegations of intent to defraud and examples
  10   of nonperformance); Juice Roll-Upz, Inc., 2018 WL 6118606 at *5 (allegation that
  11   counter-defendant made promises “with no intent to perform them” in conjunction with
  12   allegations of subsequent breaches of promises were “insufficient under Rule
  13   9(b) because [counter-plaintiff did] not allege any facts from which it [could] be
  14   inferred that [counter-defendants] had no intention of performing the promises at the
  15   time they were made.”); Tiger Bay Vill. Corp. v. Chen, 2016 WL 2595994, at *6 (C.D.
  16   Cal. May 5, 2016) (fraudulent intent not alleged where “Plaintiff does not point to facts
  17   which show more than Defendant's nonperformance, and that Defendant harbored an
  18   intention not to be bound by the [agreement at issue]”).4
  19

  20

  21

  22

  23
       4
         FF’s reliance on StreamCast Networks, Inc. v. IBIS LLC, 2006 WL 5720345 (C.D. Cal. May 2, 2006)
       (”StreamCast”) for the the proposition that conclusory allegations of a speaker’s fraudulent intent
  24   taken together with allegations of future nonperformance satisfy Rule 9(b) is misplaced. Based on
       Mr. Liu’s counsel’s review, no federal or state court has ever cited StreamCast in connection with
  25   either scienter or fraudulent intent for fraud or fraudulent inducement claims; it appears to be an outlier
       decision. Moreover, unlike in StreamCast and as set forth above, the Counterclaim fails to allege that
  26
       at the time Mr. Liu made the alleged representations, Mr. Liu “knew” he would be unable to perform
  27   on the job or that he did not intend to keep his promises. See id. at *9 n. 40 (providing specific
       allegations that defendant knew its statements were false when made and that defendant did not intend
  28   to make good on its obligations).
                                                          -10-
                                REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 15 of 18 Page ID #:258



       II.    RESCISSION IS NOT ADEQAUTELY ALLEGED
   1
              FF maintains that Mr. Liu has not adequately challenged FF’s claim for rescission
   2
       because “rescission claims are distinct from fraud claims under California law.” FF Br.
   3
       at 22. This is a distinction without a difference.
   4
              FF’s claim for rescission of the Employment Agreement (Fourth Counterclaim)
   5
       is based entirely on its fraudulent inducement counterclaim. See Liu Br. at 20. Indeed,
   6
       FF alleges that it was induced to enter into the Employment Agreement because of the
   7
       purported misrepresentations made by Mr. Liu. CC ¶¶70-73. In other words, there can
   8
       be no counterclaim for rescission without the counterclaim for fraudulent inducement;
   9
       dismissal of the latter requires dismissal of the former.
  10
       III.   THE AFFIRMATIVE DEFENSE SHOULD BE STRICKEN
  11
              FF and Smart King raise a host of meritless arguments to maintain that their
  12
       fraudulent inducement affirmative defense is adequately pled. For example and citing
  13
       no authority, FF and Smart King suggest that their fraudulent inducement affirmative
  14
       defense should be analyzed under Rule 8 of the Federal Rules of Civil Procedure. See
  15
       FF. Br. at 23. Not so; it is governed by Rule 9(b). See Liu Br. at 21-22.
  16
              FF and Smart King also maintain that their fraudulent inducement affirmative
  17
       defense is well pled because the allegations set forth in FF’s Counterclaim –and not
  18
       their Answer – are purportedly adequate. In their view, because Plaintiff referenced
  19
       FF’s Answer in his Opening Brief, FF’s Answer can be supported by allegations from
  20
       its Counterclaim – and that cobbling together various pleadings’ allegations is allowed.
  21
              As to Plaintiff’s reference to FF’s Answer, Mr. Liu cited allegations in the
  22
       Answer to show material contradictions between what FF knew to be true or false
  23
       concerning Mr. Liu’s professional experience and expertise versus what FF alleges in
  24
       its Counterclaim about these topics. In evaluating the sufficiency of the pleadings, the
  25
       Court should consider whether a party contradicts its core allegations. See James River
  26
       Ins. Co, 2010 WL 11595834 at *4, n.1 (in determining the sufficiency of the pleadings,
  27

  28
                                                  -11-
                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 16 of 18 Page ID #:259




   1   the court compared allegations defendant set forth in its answer with allegation set forth
   2   in its counterclaim; dismissing counterclaim based on contradictory allegations).
   3         Additionally, FF and Smart King cannot bolster the Answer’s bare bones
   4   allegations by incorporating the Counterclaim’s allegations. Notably, FF and Smart
   5   King do not cite a single authority that permits this. If this were permitted, parties could
   6   allege claims and defenses in piecemeal, sourced from various pleadings, forcing the
   7   adverse party to jigsaw together what was being alleged against it. This is not allowed.
   8   See Sherwin-Williams Co. v. Courtesy Oldsmobile- Cadillac, Inc., 2016 WL 615335, at
   9   *4 (E.D. Cal. Feb. 16, 2016) (on motion to strike affirmative defense, refusing to
  10   incorporate allegations from outside the answer); Howe v. Target Corp., 2020 WL
  11   5630273, at *4 (S.D. Cal. Sept. 21, 2020) (“In ruling on a motion to strike, the court
  12   may only consider the face of the pleading or matters subject to judicial notice.”).
  13   IV.   THE NACHMANI DECLARATION DOES NOT VIOLATE L.R. 7-7
  14         FF and Smart King maintain that the Nachmani Declaration violates Local Rule
  15   7-7 because it constitutes a legal argument. See FF Br. at 24. Not so. By its own terms,
  16   the Nachmani Declaration only “compares the allegations set forth in Faraday’s Answer
  17   (ECF 68) to the allegations set forth in Faraday’s Counterclaim (ECF 72).” Nachmani
  18   Decl. at 1. The Nachmani Declaration makes no arguments or conclusions. The legal
  19   arguments concerning the effect of FF’s contradictory allegations are set forth
  20   exclusively in memoranda of law. That notwithstanding, Mr. Liu’s Opening and Reply
  21   Briefs, independent of the declaration, provide ample examples of FF’s contradictory
  22   allegations, rendering FF’s Counterclaim implausible and warranting dismissal.
  23                                        CONCLUSION
  24         For all of the foregoing reasons and those set forth in Plaintiff’s Opening Brief,
  25   Plaintiff’s motion to dismiss and motion to strike should be granted in their entirety.
  26

  27

  28
                                                   -12-
                            REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 17 of 18 Page ID #:260



                                       THE LAW OFFICES OF BENJAMIN TAYLOR
   1   DATED: January 25, 2021         A Professional Corporation
   2

   3
                                       By:/s/ Benjamin Taylor
   4                                        BENJAMIN TAYLOR
   5
                                            Attorneys for Plaintiff HONG LIU

   6

   7
                                       SEIDEN LAW GROUP LLP

   8

   9
                                       By: /s/ Amiad Kushner
                                            AMIAD KUSHNER
  10                                        JAKE NACHMANI
  11
                                            Attorneys for Plaintiff HONG LIU

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                           -13-
                        REPLY MEMORANDUM OF POINTS AND AUTHORITIES
Case 2:20-cv-08035-SVW-JPR Document 76 Filed 01/25/21 Page 18 of 18 Page ID #:261



                                  CERTIFICATE OF SERVICE
   1

   2         I hereby certify that on this day I caused a true and correct copy of the foregoing
   3   to be filed using the Court’s Electronic Filing System (“ECF System”). The document
   4   is available for viewing and downloading via the ECF System and will be served by
   5   operation of the ECF System upon all counsel of record.
   6

   7   Dated: January 25, 2021                             /s/ Benjamin Taylor
   8                                                          Benjamin Taylor
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -14-
                           REPLY MEMORANDUM OF POINTS AND AUTHORITIES
